Title: To Benjamin Franklin from Landais, [29 May 1780]
From: Landais, Pierre
To: Franklin, Benjamin


May it Please Your Excellency
[May 29, 1780]
I have been waiting ever Since I came to L’Orient for your order to me to Retake the Command of the frigate Alliance, thinking you would reflet how She was taken from me.
I Should look upon my Self culpable to remain a tame Spectator, while my athority on board her is usurped by another, Since I have been placed to that Command by a resolve of the Honble Congress.
It appears to me upon consideration, that nothing can authorise your Exy to this proceeding of displacing me; I am persuaded that even the Congress themselves would never pretend to exercise a power so arbitrary as to overthrow their officers without Tryal, were their reasons ever so well founded, much less upon a parcell of scandalous charges intended to Cover the Ignorance & misbehaviour of a man who would freely Sacrifice the reputation of the Officers & men of a whole fleet to Establish himself.
I consider it my duty to return to my Station on board her, I know of nothing that I have done that can justify your detaining me from this; I am responsible to them that intrusted the Ship to my Charge, to return her to them again.
If you have any express authority for depriving me of my command I must Beg a copy of it & will pay due Obeidience to it, other ways I must consider my Self as Captain of the Ship & I beg that Dr Franklin will not encourage any Body to interfere with me in my duty, but give me all the assistance in his Power. It appears moreover that I am considered as the Captain of the Alliance by the Admiralty office of the united States, the letter of which I have the honour to inclose your Excellency a Copy. I must beg a Speedy answer to this, & if your Exy is still determined to withhold me from my Station, you must be answerable for any disagreable Consequences that may take place, which I Should wish to avoid.
I am Your Excellency Most Obedient & most humble Servant
P: Landais

P.S. I know that both Officers and men wish to have me return to my Command.
His Exy Bn Franklin Minister Plenipotentiary of the united States of America

 
Addressed: To / His Excellency Dr. B. Franklin / Minister plenipo. to the United / States of America / Passy, / near Paris
Endorsed: Capt. Landais From L’Orient without Date. Suppos’d about the End of May 1780
